Citation Nr: 0210706	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  97-29 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
deep vein thrombosis of the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1952 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The Board remanded this case in June 2000 for further 
development and it has returned for appellate action.  
Subsequent to the Board's June 2000 remand, the Board notes 
that another issue has been raised by the record.  VA is 
required by law to notify a claimant, and the claimant's 
representative, in writing of its decisions.  38 C.F.R. 
§ 3.103(b) (2001).  Such notice shall clearly set forth the 
decision made, any applicable effective date, the reasons for 
the decision, the right to a hearing on any issue involved in 
the claim, the right of representation and the right, as well 
as the necessary procedures and time limits, to initiate an 
appeal of the decision.  38 C.F.R. § 3.103(b).  

A veteran's application for benefits has five necessary 
elements:  status as a veteran, the existence of disability, 
a connection between the veteran's service and the 
disability, the degree of the disability, and the effective 
date of the disability.  See Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 1998).  Disagreement between an original RO 
decision and the veteran about one or more of these elements 
may create a dispute which is resolved by an RO decision as 
to whether the veteran does or does not have legal 
entitlement to a particular benefit.  See id. 

The veteran may appeal an adverse RO decision to the Board.  
Appellate review is initiated by filing an notice of 
disagreement, see 38 U.S.C.A. § 7105(d) (West 1991), which is 
a written communication from a claimant or the representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of the RO.  See 38 C.F.R. § 20.201 
(2001).  A notice of disagreement need not be expressed in 
any special wording, and the legal reasoning supporting the 
notice of disagreement need not appear in the notice of 
disagreement.  See 38 C.F.R. § 20.201.  Once the RO receives 
the veteran's notice of disagreement, it must prepare a 
"statement of the case" setting forth the RO's decision, the 
law relied upon for the decision, and a summary of the 
reasons for such decision.  See 38 C.F.R. § 19.26 (2001).  
The statement of the case frames the RO's view of the case, 
and is meant to assist the veteran in gaining every benefit 
that can be supported in law.  The veteran is also required 
to file a "substantive appeal."  See 38 U.S.C.A. § 7105(d)(3) 
(West 1991) ("Claimant should set out specific allegations of 
error in fact and law, such allegations related to specific 
items in the statement of the case"); 38 C.F.R. § 20.202 
(2001).  On appeal, the Board renders a decision on the 
merits of the veteran's request for benefits entitlement, 
granting or denying a veteran's request.  See Maggitt, 202 
F.3d at 1375.

Turning to the facts in this case, in November 1997 the 
veteran filed a claim for entitlement to service connection 
for glaucoma and stroke on a secondary basis.  In a May 11, 
1998 decision, the RO denied the veteran's claim.  The RO 
notified the veteran of its decision in a May 13, 1998 
letter.  38 C.F.R. § 3.103.  On May 19, 1998 the RO received 
the veteran's notice of disagreement.  38 C.F.R. § 20.201.  
The RO issued a statement of the case on October 23, 1998.  
38 C.F.R. § 19.26.  On December 16, 1998 the veteran 
testified before a hearing officer at the RO regarding this 
issue.  A transcript of that hearing is associated with the 
claims files.  This transcript appears to be a timely 
substantive appeal to this issue because the veteran 
testified within 60 days of the issuance of the October 23, 
1998 statement of the case.  38 C.F.R. § 20.202.

VA examined the veteran in March 1999 with respect to the 
secondary service-connection issue.  The RO issued a 
supplemental statement of the case on May 5, 1999 in which it 
continued the denial.  In addition, the RO notified the 
veteran that he had until September 9, 1999 to file a 
substantive appeal.  According to a handwritten note dated in 
October 1999, which was written on the left lower corner of 
the cover letter of the May 5, 1999 supplemental statement of 
the case, apparently by an RO adjudicator, it was determined 
that the veteran had not timely appealed this issue.

The Board notes that the RO never issued written notice of 
this decision regarding the untimeliness of the substantive 
appeal, as handwritten on the May 5, 1999 cover letter of the 
supplemental statement of the case to the veteran.  Thus, 
there was no appellate information provided the veteran, to 
include a discussion of the Veterans' Claims Assistance Act 
of 2000 (VCAA), so that he was aware of his appellate rights 
with respect to appealing the determination of untimeliness.  
38 C.F.R. § 3.103(b).  This should be done before the Board 
may accept jurisdiction of this issue. 

Therefore, the Board refers this issue to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Residuals of thrombophlebitis of the left arm were not 
manifested by persistent swelling, subsiding only very 
slightly and incompletely with recumbency elevation with 
pigmentation, cyanosis, eczema or ulceration prior or 
subsequent to January 12, 1998.

3.  Residuals of thrombophlebitis of the left arm were not 
manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, on and after 
January 12, 1998.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for deep vein thrombosis of the left arm, prior to 
and after January 12, 1998, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7121 (effective prior to January 12, 1998).

2.  The schedular criteria for an evaluation in excess of 30 
percent for deep vein thrombosis of the left arm, on and 
after January 12, 1998, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning his claim of 
deep vein thrombosis of the left arm.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the 
respective July 1996 statement of the case and supplemental 
statement of the case sent to the veteran notified him of the 
evidence required to grant his claim and of the information 
and evidence needed to substantiate them.  The Board also 
informed the veteran of this in the June 2000 Remand.  Thus, 
the notification requirements of the VCAA have been 
satisfied, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Under these circumstances, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  The RO requested additional evidence and explained the 
VA's legal duty to assist the veteran in letters dated in 
June and August 2001, which were sent to the veteran's 
address of record, and notified the veteran of the type of 
evidence necessary to substantiate his claim.  It informed 
him that it would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the Board may proceed to address the merits of the 
veteran's claim.

Increased rating

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's claim for 
an initial disability evaluation in excess of 30 percent for 
deep vein thrombosis of the left arm is from an original 
rating in March 1996.  The veteran filed his notice of 
disagreement in May 1996, the RO issued the statement of the 
case in July 1996, and the veteran filed his timely 
substantive appeal later in September 1996.  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson at 126.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco at 
58.  This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson.

The RO did not phrase the issue in terms of an initial rating 
for service-connected deep vein thrombosis of the left arm in 
excess of 30 percent; however, the Board concludes that the 
veteran was not prejudiced by this in the circumstances of 
this case.  As noted above, the RO's statement of the case 
and supplemental statement of the case provided the veteran 
with the appropriate applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
an initial compensable disability evaluation for the service-
connected deep vein thrombosis of the left arm.  According to 
the statement and supplemental statements of the case, the RO 
did not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The RO, in effect, considered 
whether the facts showed that the veteran was entitled to a 
higher disability rating for this condition for any period of 
time since his original claim.  Moreover, the Board informed 
the veteran of the foregoing in the June 2000 Remand.

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim for an 
increased rating for his deep vein thrombosis of the left 
arm.  He has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.   

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

Service connection was granted for deep vein thrombosis of 
the left arm by a March 1996 rating decision, and a 30 
percent evaluation was assigned under Diagnostic Codes 7199-
7121 from February 13, 1989.  New regulatory criteria with 
respect to evaluating diseases of the cardiovascular system 
became effective January 12, 1998.  The appellant's claim of 
entitlement to an increased evaluation for his deep vein 
thrombosis of the left arm was initiated before the rating 
criteria for evaluating cardiovascular disorders was changed 
on January 12, 1998.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply.  Karnas, 1 Vet. App. at 313 
(1991).  Accordingly, consideration will be given to both 
versions of the regulations to determine which version is 
most favorable to the appellant.  

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-January 12, 1998 nor 
the post-January 12, 1998 rating criteria are deemed to be 
more favorable to the appellant.  Accordingly, the claim has 
been considered pursuant to both sets of rating criteria for 
the applicable time periods in an effort to ensure due 
process.  See VAOGCPREC 3-2000.

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation in excess of 30 percent for deep vein thrombosis 
of the left arm is not warranted at any time during the 
pendency of this appeal.

Under the criteria for evaluating diseases of the 
cardiovascular system that were effective prior to January 
12, 1998 (old criteria), phlebitis or thrombophlebitis, 
unilateral, with obliteration of deep return circulation, 
including traumatic conditions, is assigned a 100 percent 
evaluation when there is massive board-like swelling, with 
severe and constant pain at rest. When thrombophlebitis is 
manifested by persistent swelling, subsiding only very 
slightly and incompletely with recumbency elevation with 
pigmentation, cyanosis, eczema or ulceration, a 60 percent 
evaluation is assigned. For persistent swelling of the leg or 
thigh, which is increased on standing or walking 1 or 2 
hours, and is readily relieved by recumbency, with moderate 
discoloration, pigmentation and cyanosis, a 30 percent 
evaluation is assigned.  38 C.F.R. § 4.104, Diagnostic Code 
7121, effective prior to January 12, 1998.

After reviewing the evidence dated prior to January 12, 1998, 
the Board has concluded that those clinical findings do not 
demonstrate that the appellant had the persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation, cyanosis, eczema or ulceration, 
associated with the residuals of thrombophlebitis in his left 
arm at any time during the pendency of the appeal so as to 
warrant an evaluation in excess of 30 percent under the 
criteria of Diagnostic Code 7121 that were in effect prior to 
January 12, 1998.

A VA examination in May 1996 showed some edema.  Measurements 
of the veteran's wrist and mid-arm showed the left wrist to 
measure .5 centimeters more than the right, and the left mid-
arm was two centimeters greater than the right.  There was no 
eczema, cyanosis or ulceration noted; the examiner described 
an area that seemed to be "indurated masses of subcutaneous 
tissue and residuals but the color is good . . . ."  A 
report of VA hospitalization in January 1997 following a 
stroke showed no clubbing, cyanosis or edema with respect to 
the extremities.  A Compensation and Pension examination 
conducted in October 1997 of the left arm showed normal range 
of motion of the elbow and shoulder, a satisfactory grip and 
no evidence of induration, edema, skin rash or stasis 
dermatitis.  The circumference of the left arm measured two 
centimeters more than the right.

Under the criteria for evaluating cardiovascular diseases 
that became effective January 12, 1998 (new criteria), post-
phlebitic syndrome of any etiology is assigned a 100 percent 
evaluation when there is massive board-like edema with 
constant pain at rest.  If there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, a 60 percent evaluation is assigned. 
For persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration, a 40 percent evaluation 
is assigned.  38 C.F.R. § 4.104, Diagnostic Code 7121, 
effective January 12, 1998.

The evidence does not show that the appellant experiences 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  According to an October 
2000 VA examination report, the examiner noted that the 
veteran's answers to direct questions were ambiguous and 
inconsistent.  The objective examination of the upper 
extremities revealed, on gross inspection, there were 
superficial varicosities located on the left arm, most 
prominently over the medial aspect of the biceps area.  The 
largest of these varicosities were less than one centimeter 
in diameter.  There was no evidence of occlusion to the 
arterial flow.  The soft tissues were in good condition.  

Specifically, there was no stasis pigmentation.  There was no 
significant edema or eczema.  The veteran complained of 
tenderness in the triceps area of the left arm, but grossly 
and objectively, the examination of the left arm was 
identical to that of the right arm with the exception of 
varicosities.  Measurements reveal at the wrists, a one-
centimeter increased circumference on the left.  The upper 
forearm was identical from right-to-left.  The mid-biceps 
area, the left upper arm was one centimeter larger than the 
right in circumference.  He had an entirely normal range of 
the elbow being from zero to 145 degrees flexion and 
extension.  Pronation and supination were normal from zero to 
60 degrees of pronation and zero to 85 degrees of supination.  
The dorsiflexion of the wrist was to 70 degrees.  Palmar 
flexion of the wrist was to 80 degrees.  Ulnar deviation was 
to 45 degrees, and radial deviation was to 20 degrees.  All 
of these were within the normal range.  The range of motion 
of the shoulder revealed normal 90 degrees internal and 
external rotation.  He had zero to 180 degrees of forward 
flexion and abduction, although he complained of discomfort 
with the last 30 or 40 degrees of elevation of the shoulder 
on the left side.  There was no evidence of atrophy of any of 
the muscles of the shoulder girdle or the upper extremities.  
He had some small bruises located on both arms.  He stated 
that they were worse on the left, but that was not correct.  
He, incidentally, was taking Coumadin at the time of 
examination.  He was started on Coumadin after having a CVA.  
It was the examiner's impression that the veteran had deep 
vein thrombosis of the left arm with secondary superficial 
varicosities.  The examiner opined that there was no 
significant loss of function due to limitation of motion or 
pain involving the left upper extremity.  Specifically, the 
only abnormality observed during the examination was the 
presence of the superficial varicosities described above.

Because he is not shown to more nearly approximate the 
criteria for a 60 percent rating, a higher evaluation is not 
warranted under the criteria that became effective January 
12, 1998.

The Board has also considered other potentially applicable 
diagnostic codes, to include 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201, 5206, and 5207 for loss of motion.  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. §  4.45.

Based upon a thorough review of the evidence of record, the 
Board concludes that a rating is not warranted pursuant to 
Diagnostic Codes 5201, 5206, and 5207 because the competent 
evidence does not more nearly approximate the criteria for a 
rating in excess of 30 percent.  The Board finds that the 
functional impairment due to pain is adequately provided for 
in the current 30 percent rating.  38 C.F.R. § 4.40, 4.45, 
see DeLuca, 8 Vet. App. 202.  

The Board has considered the evidence of record that favors 
the veteran's claim for a higher rating, which essentially is 
comprised of the medical evidence previously discussed and 
the veteran's hearing transcripts and written statements.  
Nevertheless, the Board finds that this favorable evidence is 
outweighed by the evidence discussed in the preceding 
paragraphs.  It is important to note that, as a lay person 
untrained in the fields of medicine and/or science, the 
veteran is not competent to render medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Although the veteran contends that his disorder warrants a 
rating in excess of 30 percent, he has not specifically shown 
how.  As noted, the medical evidence of record is negative 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.

Included in the record is a copy of a letter that the veteran 
wrote to his congressman.  In the letter the veteran 
essentially maintains that the October 2000 VA examiner was 
not professional and treated him rudely.  As noted above, the 
October 2000 VA examiner commented in the report that the 
veteran was unresponsive and vague in response to the 
examiner's questions.  The Board finds that the October 2000 
VA examiner's report is adequate for rating purposes because 
the examiner addressed the condition of the veteran's left 
arm.  While the veteran may feel that he was not treated 
professionally, the Board finds that there is no basis for 
scheduling another examination.

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's deep vein thrombosis of the 
left arm has resulted in frequent periods of hospitalization.  
As noted above, although the evidence indicates that the 
veteran may be unable to work, it is due to a combination of 
the veteran's service-connected deep vein thrombosis of the 
left arm and various nonservice-connected disorders.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an extra-
schedular evaluation, is not warranted.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations. 38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2001).


ORDER

An increased evaluation in excess of 30 percent for deep vein 
thrombosis of the left arm is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

